Case 4:07-cr-00389-RDM Document 1515 Filed 07/16/20 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
NO. 4:07-CR-389-10
v. : (JUDGE MARIANI)
DOROTHY ROBINSON, ;
Defendant.

| ORDER
AND NOW, THIS Le ohy OF JULY 2020, upon consideration of Defendant
Dorothy Robinson’s Motion for Resentencing Under the First Step Act (Doc. 1488) and all
accompanying briefs and for the reasons set forth in the accompanying memorandum
opinion, IT Is HEREBY ORDERED THAT Defendant's Motion is DENIED. The Defendant's
pro se motions (Docs. 1478, 1479, 1482, & 1483) are DENIED as superseded by the motion

filed by her counsel.

 
 

LAMA
Robert D. Mariani

United States District Judge
